Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 25 January 2021. Claims 1-20 are pending and have been considered as follows. 
Allowable Subject Matter
Claims 1-20 are pending and allowed.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art of Gholmieh (US20180139585A1) teaches systems, methods, and devices of the various embodiments provide a multipath communication scheduler for an in-vehicle computing device, such as a vehicle's autonomous driving system, vehicle's telematics unit, vehicle's control system, etc. In various embodiments, a centralized scheduler for an in-vehicle computing device may assign packets for transport to a plurality of modems based at least in part on delivery delays associated with the plurality of modems. In various embodiments, delivery delays may be determined based on one or more of queue sizes of the plurality of modems, delivery rate estimates of the plurality of modems, and end to end delay estimates. 
Further, Ross (US20170160742A1) teaches an autonomous vehicle (AV) can include a communication system to communicate with a backend system, a sensor system to collect sensor data representing an operational environment of the AV, and a 
Still further, Kroop (US20180257643A1) teaches a self-driving vehicle can operate by analyzing a live sensor view to autonomously operate acceleration, braking, and steering systems of the SDV along a current route. Based on a detected anomaly associated with the live sensor view, the SDV can transmit a teleassistance inquiry to a backend transport system in accordance with a data prioritization scheme. The SDV can receive a resolution response from the backend transport system based on the teleassistance inquiry, and proceed in accordance with the resolution response.

In regards to independent claims 1, 6 and 15; Gholmieh, Ross and Kroop taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

(with respect to claim 1)
capturing, using the sensor, sensor data of an environment, at least a first portion of the sensor data associated with a first priority, wherein the first portion of the sensor data comprises image data; 

determining, based at least in part on the first network parameters, the second network parameters, and the first priority, the first portion of the sensor data to transmit via the first modem associated with a first transmission queue, wherein the first transmission queue is a higher priority queue; 
determining, based at least in part on the first network parameters, the second network parameters, and the second priority, the second portion of the vehicle data to transmit via the second modem associated with a second Serial No.: 16/230,966-2-Aty Docket No.: Z019-2584USLee & H ayesAtty/Agent: Dillon J. Murphytransmission queue, wherein the second transmission queue is a lower priority queue; 
transmitting, via the first modem and the first transmission queue and to a remote computing device, the first portion of the sensor data; 
transmitting, via the second modem and the second transmission queue and to the remote computing device, the second portion of the vehicle data; 
receiving, via at least one of the first modem or the second modem, a command from the remote computing device; and 
controlling the autonomous vehicle based at least in part on the command.

(with respect to claim 6)
determining data associated with a vehicle, a first portion of the data associated with a first priority and a second portion of the data associated with a second priority, 
associating, based at least in part on the first network parameters, the second network parameters, and the first priority, the first portion of the data with a first transmission queue, the first transmission queue associated with the first wireless network, 
wherein the first transmission queue is a higher priority queue; and 
associating, based at least in part on the first network parameters, the second network parameters, and the second priority, the second portion of the data with a second transmission queue, the second transmission queue associated with the second wireless network, Serial No.: 16/230,966-4- Aty Docket No.: Z019-2584USLee & H ayes 
Atty/Agent: Dillon J. Murphywherein the second transmission queue is a lower priority queue

(with respect to claim 15)
determining data associated with a device, a first portion of the data associated with a first priority and a second portion of the data associated with a second priority, wherein the first portion of the data comprises image data and the second portion of the data comprises a bounding box associated with an object represented in the image data; 
associating, based at least in part on the first network parameters, the second network parameters, the first priority, and the second priority, the first portion of the data with a first transmission queue that is associated with the first network, 
wherein the first transmission queue is a higher priority queue; and 

Atty/Agent: Dillon J. Murphywherein the second transmission queue is a lower priority queue

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667